Tilson, Judge:
With reference to the merchandise covered by the appeals listed in schedule A, hereto attached and made a part hereof, counsel for the respective parties have agreed that the prices, at the *767dates of exportation thereof, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China for export to the United States, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, are the values found by the appraiser, less any amount added under duress, and upon this stipulation said appeals have been submitted for decision.
On the agreed facts, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.